SWANN, Chief Judge
(dissenting).
We have held that a writ of prohibition would not issue on a claim of res judicata as this issue could properly be raised and determined in the trial court. State ex rel. Dawalt v. Turner, Fla.App. 1964, 168 So.2d 772. See also Robinson v. United States, 284 F.2d 775 (5th Cir. 1960).
The record before us does not show that any demand for speedy trial was ever made by Neville or that the issue of a speedy trial was ever raised or ruled upon in the trial court. There was no written or oral order discharging Neville and Pena v. Schultz, Fla. 1971, 245 So.2d 49 does not apply, in my opinion.
The suggestion for writ of prohibition should be
Denied.